DETAILED ACTION
 				Notice of Pre-AIA  or AIA  Status	The present application, filed on or after March 16, 2013, is being examined under the 1st inventor to file provisions of the AIA .
Status of the Claims
 	Claims 1-17 are pending in the application, with claims 1-13 under consideration and claims 14-17 withdrawn.   Claim 1 is amended.

Response to Arguments

 	Applicants’ 2/1/21 claim amendments and arguments have been fully considered, but are not found persuasive and/or where the claim amendments necessitated new grounds of rejection.

 	As to claim 1, Applicants argue on page 6 that Hirsch and/or Ramacier fail to teach or suggest the new limitation of an unobstructed open position in which the first and second through passages are fluidly open.  Applicants argue that Hirsch’s closure members 42 and 43 obstruct the 1st and 2nd passages as apertures 52 and 53 because fluid has to flow around portions of the closure members 42 and 43 when in the open position.  Applicants similarly argue that Ramacier’s poppets 62 and 64 also obstruct fluid flow as requiring fluid flow around portions of the poppets in the open position. 	This argument is not persuasive.  Applicants’ specification teaches (as the only reference to “unobstructed”) that the when the blocking members are in the open positions the passages therethrough form a joint passage “creating an obstructed path for fluid . .  flow” [0039],ll.9-11.  Accordingly, this only teaching of Applicants’ not include Applicants’ asserted interpretation that the unobstructed flow precludes where the fluid flow is through the passages, but around portions of the closure members that form the 1st and 2nd passages.  Additionally, claim 1 recites that the 1st and 2nd passage blocking members move between an unobstructed open position in which the 1st and 2nd passages are fluidly open and a closed position in which the 1st and 2nd passages are fluidly closed.   	Accordingly, one of ordinary skill would interpret the claim to include any open position that allows fluid flow through the passages as “fluidly open”.  Thus, since Hirsch and Ramacier teach an open position that allows fluid flow as “fluidly open”, the citations to these references teach this limitation according to its broadest reasonable interpretation, where the passages allow fluid flow through the device when in the open position.
	As to claim 1, Applicants argue on pages 6-7 that certain embodiments of Applicants’ specification teach where the unobstructed flow does not include where the fluid flow is through the passages, but around portions of the closure members that form the 1st and 2nd passages.  Applicants argue that this feature provides the advantage of reducing potential blockage by particulate matter in the fluid as urine as it flows through the passages. 	This is not persuasive as Applicants are arguing limitations not recited in the claims, and thus not considered for patentability.

 	Applicants argue the same limitation for the remaining claims.



  
Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 	(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 	(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


    PNG
    media_image1.png
    289
    358
    media_image1.png
    Greyscale
 	Claims 1, 5, and 7-13 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Hirsch (US 5496300 A).
	As to claim 1, Hirsch discloses a catheter connector (coupling device 22; Fig.1;Col.3, ll.45-48) for fluidly connecting a catheter (19;Fig.1;Col.3, ll.43) to a receptacle (urine collection bag 10 Fig.1 Col.3, ll.31-32; Abstract), the catheter 
    PNG
    media_image2.png
    264
    328
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    323
    604
    media_image3.png
    Greyscale
 		(a) a 1st body portion (24) (1st coupling member 24 Fig.1,4-6 Col.3, ll.45-47) having a catheter coupling end (attaching to catheter tube 17 Fig.5,6 Col.3,ll.45-47) and a 1st connector coupling end (end w/ o-ring 35 Fig.5,6 Col.4,ll.31-32), the 1st body portion (24) defining a 1st through passage Fig.5,6  from the catheter coupling end (adjacent catheter/tube 17 Fig.5,6) to the 1st connector coupling end (end w/ o-ring 35 Fig.5,6 Col.4,ll.31-32);  		and including: 	 		(a)(i) a 1st through passage blocking member (42) (1st closure member 42 Fig.5,6;Col.4, ll.37), moveable between an unobstructed open position in as presented above in the Response to Arguments) Fig.6 Col.4,ll.50-56); and a closed position in which the 1st through passage is fluidly closed (Fig.4,5 Col.5,ll.6-10), and 	 		(a)(ii) a 1st biasing member (44) (1st spring 44; Fig.5,6; Col.4, ll.39) biasing the 1st through passage blocking member into the closed position (Fig.4,5;Col.5,ll.6-10); 	 	(b) a 2nd body portion (25) (2nd coupling member 25 Fig.1,4,6 Col.3, ll.47-48) having a receptacle coupling end (coupling to inlet line 11 Col.3,ll.47-48opposite 2nd connector coupling end); and a 2nd connector coupling end (end of 38 mating surfaces 33A-C that receives o-ring of 1st body portion 24 35 Fig.4,6 Col.4,ll.31-32), the 2nd body portion (25) defining a 2nd through passage from the receptacle coupling end to the 2nd connector coupling end (as passage through 25 Fig.4,6);  		and including: 	 		(b)(i) a 2nd through passage blocking member (43) (1st closure member 43 Fig.4,6;Col.4, ll.38) moveable between an unobstructed open position in which the 2nd through passage is fluidly open (where fluid flow occurs (as presented above in the Response to Arguments) Fig.6 Col.4,ll.50-56) and a closed position in which the 2nd through passage is fluidly closed (Fig.4,5 Col.5,ll.6-10), and 	 		(b)(ii) a 2nd biasing member (46) (2nd spring 46; Fig.4,6; Col.4, ll.39) biasing the 2nd through passage blocking member 43 into the closed position (Fig.4,5 Col.5,ll.6-10); and
 		 (c) an actuator (50) (Fig.5 Col.4,ll.51-56) configured to move the 1st and 2nd through passage blocking members into the open positions when the 1st connector coupling (24) end is coupled to the 2nd connector coupling (25) end (Fig.5 Col.4,ll.51-56;Col.5,ll.6-10).
 	As to claim 5, Hirsch discloses wherein the 1st body portion 24 includes a 1st engagement member 34/35 Fig.5,6 and the 2nd body portion 25 includes a 2nd engagement member 33A-C and/or 39 Fig.4,6 (mating surface 35 with o-ring 35 
 	As to claims 7-8, Hirsch discloses wherein the receptacle is a drainage bag 10 or a receptacle tube 11 Fig.1 Col.3,ll.31-32.
 	As to claim 9, Hirsch discloses wherein the 1st 44 and 2nd 46 biasing members are each an extension spring Fig.4-6 Col.4,ll.37-41.
	As to claim 10, Hirsch discloses wherein the catheter coupling end (of 1st body portion 24 attaching to catheter tube 17 Fig.5,6 Col.3,ll.45-47) includes a catheter coupling member (as portion of 24 attached to end 20 of catheter tube 17 Fig.5 Col.3,ll.44-46).
	As to claim 11, Hirsch discloses wherein the receptacle coupling end includes a receptacle coupling member (as portion of 25 coupling to line 11 connected to bag 10 Col.3,ll.46-48).
	As to claim 12, Hirsch discloses wherein the passages defined by the 1st and 2nd body portions are of a passage diameter (as diameter of passages of 24 and 25 Fig.4-6).
	As to claim 13, Hirsch discloses wherein the passage diameter is equal to the diameter of catheter 17 Fig.5-6 (as aligned and connected necessarily with same 
 				Claim Rejections - 35 USC § 103 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for ‘establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
 	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103, the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to Claims 2-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hirsch in view of Ramacier (US 5316041 A).

 	As to claims 2-4 and 6, Hirsch discloses: 		(as per claim 2) wherein the actuator 50 is a 1st actuator formed by the 1st body portion 24 (right side of 50 Fig.5,6 engaging 1st blocking member 42 of 1st blocking member 24) and a 2nd actuator (left side of 50 Fig.5,6 engaging 2nd blocking member 43 of 2nd body member 25) (Col.4,ll.51-62); 	 	(as per claim 3) wherein the 1st actuator of is a 1st projection (projection as R side of 50 Fig.5,6) extending from the 1st body portion (24) Fig.5,6 and the 2nd actuator is a 2nd projection (projection as L side of 50 Fig.5,6) (25) Fig.5,6 (Col.4,ll.51-62); and 		(as per claim 6) wherein the 1st engagement member 34/35 and the 2nd engagement member 33A-C/39 are configured to move between an engaged position Fig. 6 and a disengaged position Fig.4-5 Col.4,ll.41-49, and the catheter connector (coupling device 22; Fig.1;Col.3, ll.45-48) further comprises a surface (outer surface of 38 of 25 Fig.6) to move the 1st engagement member 34/35 and the 2nd engagement member 33A/39 to the disengaged position Fig.6,4-5 Col.4,ll.64 to Col.5,ll.3;Col.4,ll.41-49. Hirsch also discloses wherein the specific structure for sealing and opening the aperture, including the sealing between opposed mating surfaces and the manner in which the coupling members are sealed together, are exemplary and many other configurations can be employed. 		Hirsch does not disclose wherein: 	 	(as per claim 2) the 2nd actuator is formed by the 2nd body portion; and   		(as per claim 3) the 2nd projection extends from the 2nd body portion; 		(as per claim 4) the 1st projection [of the 1st actuator] is a 1st pair of prongs extending from the 1st body portion and the 2nd projection [of the 2nd actuator] is 2nd pair of prongs extending from the 2nd body portion; and  		(as per claim 6) the movement to the disengaged position includes a button.  		.
    PNG
    media_image4.png
    264
    329
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    214
    443
    media_image5.png
    Greyscale
 	However, Ramacier teaches a connector (coupling valve assembly 40 
    PNG
    media_image6.png
    354
    544
    media_image6.png
    Greyscale
catheter to a receptacle (Abstract), the connector comprising:
 	(a) a first body portion 44 (male coupling member 44 Fig.2,13A Col.4,ll.44) having: a catheter coupling end 48 (conduit adaptor 48 welded to 44 Fig.2,13A Col.4,ll.48-49) and a first connector coupling end (front end 60 to couple to 2nd body portion 42 Col.4,ll.62-64), the first body portion 44 defining a first through passage (as 1st portion of passageway 76 within 44 Col.5,ll.5-6) from the catheter coupling end 48 to the first connector coupling end 60 Fig.2,13A (as presented above); and including: 	 	(i) a first through passage blocking member 64 (poppet 64 Fig.13A;Col.5,ll.2-18), moveable between an open position in which the first through passage is fluidly open and a closed position in which the first through passage is fluidly closed, and  		(ii) a first biasing member 74 (spring member 74 Fig.1,13A Col.5,ll.8-18), biasing the first through passage blocking member 64 into the closed position 
    PNG
    media_image7.png
    274
    418
    media_image7.png
    Greyscale
(closed Col.5,ll.16-18,1-18); (b) a second body portion 42 (female coupling member 42 Fig.2,7B,13A Col.4,ll.43-44) having: a receptacle coupling end 46 (conduit adaptor 46 welded to 42 adjacent back end 52 Fig.2,13A Col.4,ll.45-46, 59-60) and a second connector coupling end 50 (front end 50 Fig.2,7B,13A Col.4,ll.59),  	the second body portion 42 defining a second through passage (as 2nd portion of passageway 76 within 42 Col.5,ll.5-6)  from the receptacle coupling end 46 to the second connector coupling end 50 Fig.2,7B (as presented above); and including:
 	 	(i) a second through passage blocking member 62 (poppet 62 Fig.13A;Col.5,ll.2-18), moveable between an open position in which the second through passage is fluidly open and a closed position in which the second through passage is fluidly closed (closed Col.5,ll.16-18,2-18), and 		(ii) a second biasing member 72 (spring member 72 Fig.1,13A Col.5,ll.8-18), biasing the second through passage blocking member 62 into the closed position (Col.5,ll.1-18); and 	(c) an actuator (tip ends 70/68/96) (Fig.2,7B,13A Col.4,ll.1-6) configured to move the 1st 64 and 2nd 62 through passage blocking members 64/62 into the open positions when the 1st connector coupling end 60 is coupled to the 2nd connector coupling end 50 (Fig.2 Col.5,ll.1-6);  	wherein:
 	(as per claims 2-4) the actuator 70/68 is a 1st actuator 70/96/94 including a first projection and first pair of prongs (ribs/projections 96 of conical member 94 of tip end 70 Fig.13B Col.6,ll.17-18,10-11) formed by the 1st body portion 44 (Col.5,ll.1-6); and a 2nd actuator 68/96/94 including a second projection and a second pair of prongs (ribs/projections 96 of conical member 94 of tip end 68 Fig.7B Col.6,ll.17-18,10-11) formed by the 2nd body portion 42 Fig.7B (Col.5,ll.1-6); (in order to provide the 1st 70/96/94 and 2nd 68/96/94 actuators with projections/ribs 97 and openings 97 to allow fluid flow between 1st 44 and 2nd 42 body portions Col.6,ll.17-18 and to provide minimal interference with fluid flow Col.6,ll12-13) and 	(as per claim 6) the movement to the disengaged position includes a buttonin order to provide a button 81 to release the 1st 44 and 2nd 42 body portion members Col.5,ll.49-54 which closes the fluid passageways through the 1st and 2nd body portion members 44 and 42 by closing and sealing of the 1st 64 and 2nd 62 through passage blocking members Fig.2 Col.5,ll.15-18). 	It would have been obvious to one of ordinary skill in the art as of the effective filing date to modify actuator of Hirsch with the actuator pronged projections and button of Ramacier, and one of skill would have been motivated to do so, in order to provide the 1st and 2nd actuators with projections/ribs and openings to allow fluid flow between the 1st and 2nd body portions; and to provide minimal interference with fluid flow; and to provide a button to release the 1st and 2nd body portion members to close the fluid passageways through the 1st and 2nd body portion members by closing and sealing of the 1st and 2nd through passage blocking members, which provides the advantages of maximizing fluid flow while connected; and where the button provides the advantage easily disconnecting 1st and 2nd body portions to stop the flow of fluid through the passageways of the catheter connector and to carry and empty the urine collection bag when full.
Conclusion
   	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references provided on the attached PTO Form 892 are considered relevant to Applicants’ disclosure and are cited to show the general state of the art.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to: GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri., 11 am to 6 pm Eastern Time.  The direct fax number is (571) 270-4689.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
/GUY K TOWNSEND/Primary Examiner, Art Unit 3781